UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)February 18, 2013 Chicago Rivet & Machine Co. (Exact name of registrant as specified in its charter) Illinois 0-1227 36-0904920 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 901 Frontenac Road, Naperville, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (630) 357-8500 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective as of February 18, 2013, the Board of Directors of Chicago Rivet & Machine Co. (the "Company") approved an amendment to Article III, Section 2 of the Company's Amended and Restated By-Laws to increase the number of directors to eight. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 3.1Article III, Section 2 of the Amended and Restated By-Laws of Chicago Rivet & Machine Co., as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHICAGO RIVET & MACHINE CO. /s/ Michael J. Bourg Date: March 8, 2013 By: Michael J. Bourg Its: President and Treasurer Exhibit Index Exhibit No.Exhibits 3.1Article III, Section 2 of the Amended and Restated By-Laws of Chicago Rivet & Machine Co., as amended.
